PER CURIAM.
Plaintiff bases its right to recover the tax levied and collected at the rate of 2 cents per share upon the issuance of its no par value common stock upon the ground that the tax is confiscatory, in that it is levied without regard to the actual value of the stock upon the issuance of which the tax is collected.
The failure of Congress to measure the tax by the aetual value of the shares of stock issued affords no basis for the court to declare the tax unconstitutional. The fact that a particular tax bears heavily upon a corporation, or a class of corporations, is not, of itself, a sufficient reason for a tax to be declared unconstitutional. Veazie Bank v. Fenno, 8 Wall. 533,19 L. Ed. 482; Flint v. Stone Tracy Co., 220 U. S. 107, 166, 31 S. Ct. 342, 55 L. Ed. 389, Ann. Cas. 1912B, 1312. The petition is dismissed. It is so ordered.